Order entered January 10, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00776-CV

                  IN THE INTEREST OF O.J.O. AND E.J.O., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-23995

                                            ORDER
       The reporter’s record in this case is overdue. By letter dated December 23, 2019, Janet

Saavedra, Official Court Reporter for the 254th Judicial District Court, informed the Court that

the reporter’s record had not yet been filed because she has not received Volume 3 of the record

which was reported by Cheryl Dixon on June 26, 2017.

        Accordingly, we ORDER Court Reporter Cheryl Dixon to deliver Volume 3 of the

reporter’s record to Ms. Saavedra by 5:00 p.m. on Tuesday, January 21, 2020 and to provide

this Court with written verification that she has done so by 8:00 a.m. on Wednesday, January

22, 2020. We expressly caution Ms. Dixon that failure to comply with the Court’s order will

result in the Court taking whatever action it deems necessary to see that she complies with the

Courts orders, which may include an order that she not sit as a court reporter until she complies.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE